Citation Nr: 1022081	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for neurological 
manifestations of degenerative arthritis of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1981 to June 1985 
and from April 1989 to February 2005.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  Jurisdiction of the 
claims file was subsequently transferred to Portland, Oregon.

In July 2008, the Board decided all of the issues then on 
appeal except those of entitlement to separate ratings for 
neurological manifestations of degenerative arthritis of the 
cervical spine and of the thoracolumbar spine.  In May 2010 
the Veteran was granted service connection for cervical 
radiculopathy, thereby disposing of that claim.  Therefore, 
the only issue remaining on appeal is that of entitlement to 
service connection for neurological manifestations of the 
Veteran's degenerative arthritis of the thoracolumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's July 2008 decision and remand directed that the 
Veteran be examined to determine whether he had any 
neurological impairments that were referable to his spinal 
disabilities.  A January 2009 VA examination noted that 
sensation was absent to pinprick over the left L5 and S1 
dermatomes (involving the anterolateral thigh and leg and the 
dorsum of the foot including the first-second toe web space 
and the lateral/undersurface of the third through fifth 
toes).  The straight leg test was positive on the left at 
approximately 30 degrees.  The Veteran was noted to have an 
intact but antalgic gait and L5-S1 sensory loss.  The 
examiner opined that the findings suggested left L5-S 
radiculopathy.  The examiner's diagnostic impression 
regarding neurological manifestations of the Veteran's 
thoracolumbar spinal disability was "possible" L5-S1 
radiculopathy.  

The Veteran was reexamined by the same neurologist in 
December 2009.  At that time, the examiner noted the presence 
of the same sensory deficits in the left leg.  
Electromyography did not show any denervation.   However, the 
examiner noted that electromyography may not show evidence of 
radiculopathy in some cases, particularly where there is 
primarily sensory involvement.  With respect to the Veteran's 
thoracolumbar spine, the examiner noted the presence of 
significant lumbar disk disease and arthritis but opined that 
there was no evidence of nerve root impingement.  He noted 
that the Veteran's low back pain was most likely due to 
chronic lumbar strain associated with degenerative changes.  
He did not diagnose any type of thoracolumbar radiculopathy, 
nor did he provide any other diagnosis that explained the 
sensory deficits in the Veteran's left lower extremity.

The Board finds that clarification of the December 2009 
examination is necessary in order to determine whether the 
sensory abnormalities that were identified in the Veteran's 
left leg are related to his degenerative arthritis of the 
thoracolumbar spine.  Since no diagnosis was given that 
explained the cause of these sensory deficits, the Board 
cannot determine whether they are related to the Veteran's 
low back disability such as to justify assignment of a 
separate rating for neurological manifestations. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the examiner 
who performed the December 2009 
examination of the Veteran, or, if he is 
unavailable, a similarly qualified 
neurologist, and obtain clarification as 
to whether it is at least as likely as not 
that the Veteran has a neurological 
disorder that is related to his 
degenerative arthritis of the 
thoracolumbar spine (including but not 
limited to L5-S1 radiculopathy).  The 
examiner should also explain, to the 
extent possible, the cause of the sensory 
abnormalities in the Veteran's left leg.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


